EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Tong (Reg. No: 35757).

The application has been amended as follows: 

Correct Preliminary Amendment Claims

(Currently amended)		A non-transitory computer readable medium in a mobile apparatus including at least materials stored therein, the materials comprising at least a text sub file including at least a piece of text, at least an illustration sub file including at least an illustration, and at least a logic sub file including executable computer program code, applicable to present to a user via the mobile apparatus, the mobile apparatus including at least a display, the executable computer program code comprising:
	computer program code to layout at least a screen of a first size, with the screen including at least the piece of text and the illustration  mobile apparatus, to fit into the screen of the first size, at least via calculating one position of the piece of text in the screen and calculating at least one position of the illustration in the screen;
	computer program code to access an annotation to present, with the annotation being related to at least a portion of the materials;
	computer program code to layout at least the screen of the first size, with the screen including at least the piece of text, the illustration and the annotation, to fit at least the piece of text, the illustration and the annotation for the screen of the first size; and
computer program code to layout again, but for at least a screen of a second size, with the second size being different from the first size, if there is sufficient space in the screen of the second size to fit at least the piece of text, the illustration, and the annotation for the the 
(Currently amended)		A non-transitory computer readable medium as recited in claim 1, wherein the computer program code to layout again includes:
 	computer program code to determine whether there is sufficient space in the screen of the second size to fit at least the piece of text, the illustration and the annotation into the screen of the second size; and
computer program code to layout the screen of the second size, with the screen including at least the piece of text, the illustration and the annotation 
(Previously presented)		A non-transitory computer readable medium as recited in claim 1, wherein the mobile apparatus is configured to be operable as a mobile phone.
(Currently amended)		A non-transitory computer readable medium as recited in claim 1, wherein the executable computer program code comprises computer program code to access at least the piece of text from the text sub file and at least the illustration from the illustration sub file, based on at least the user being monitored, at least to layout at least 
(Currently amended)		A non-transitory computer readable medium in a mobile apparatus including at least materials stored therein, the materials comprising at least a text sub file including at least a piece of text, at least an illustration sub file including at least an illustration, and at least a logic sub file including executable computer program code, applicable to present to a user via the mobile apparatus, the mobile apparatus including at least a display, the executable computer program code comprising:
	computer program code to access at least the piece of text from the text sub file and at least the illustration from the illustration sub file, based on at least the user being monitored;
	computer program code to layout at least a screen of a first size, with the screen including at least the piece of text and the illustration and
	computer program code to layout again at least a screen of a second size, with the screen of the second size including at least the piece of text and the illustration 
(Previously presented)		A non-transitory computer readable medium as recited in claim 5, wherein the mobile apparatus is configured to be operable as a mobile phone.
(Currently amended)		A non-transitory computer readable medium as recited in claim 5, wherein the executable computer program code comprises computer program code to layout a screen including at least a section in the materials at least the center of the screen, based on at least the user being monitored.
(Previously presented)		A non-transitory computer readable medium as recited in claim 5, wherein the mobile apparatus comprises executable computer program code to monitor at least an attribute of the user, wherein the attribute of the user depends on an image of the user. 
(Previously presented)		A non-transitory computer readable medium as recited in claim 8, wherein the image of the user is based on an image regarding the face of the user.
(Currently amended)		A non-transitory computer readable medium as recited in claim 5, wherein the executable computer program code comprisesat least a screen including at least the annotation with materials related to the annotation in the 
(Currently amended)		A non-transitory computer readable medium as recited in claim 5, wherein the executable computer program code comprises computer program code to access a section in the materials at least based on the user being monitored, and to layout a screen including at least the section and materials related to the section in the 
(Currently amended)		A non-transitory computer readable medium as recited in claim 5, 

	wherein the computer program code to layout at least the screen of the first size, with the screen also including at least the annotation 
(Currently amended)		A non-transitory computer readable medium as recited in claim 12, wherein the computer program code to layout again at least the screen of the second size, with the screen also including at least 
(Currently amended)		A non-transitory computer readable medium as recited in claim 12, wherein the executable computer program code comprises computer program code to layout a screen including at least a section in the materials, with the section covering at least the 
(Previously presented)		A non-transitory computer readable medium as recited in claim 12, wherein the computer program code to layout again includes computer program code to change a scale of the illustration at least to fit the illustration into the screen of the second size.
(Currently amended)	A non-transitory computer readable medium as recited in claim 1, wherein the computer program code to layout at least with the annotation includes computer program code to layout the screen with the annotation at bottom part of the screen.
(Currently amended)		A non-transitory computer readable medium as recited in claim 1, wherein the computer program code to layout at least with the annotation includes computer program code to layout the screen with the annotation at left or right side of the screen.
(Currently amended)		A non-transitory computer readable medium as recited in claim 1, wherein the computer program code to layout again includes computer program code to layout the screen of the second size with the illustration without the piece of text and the annotation, if there is insufficient space to fit at least the piece of text, the illustration, and the annotation into the screen of the second size.
(Currently amended)		A non-transitory computer readable medium as recited in claim 1, wherein the computer program code to layout again includes computer program code to layout the screen of the second size with the piece of text without the illustration and the annotation, if there is insufficient space to fit at least the piece of text, the illustration, and the annotation into the screen of the second size.
(Currently amended)		A non-transitory computer readable medium as recited in claim 1, wherein the computer program code to layout at least with the annotation includes computer program code to change a scale of the illustration at least to fit the piece of text, the illustration, and the annotation into the screen of the first size.
(Previously presented)	A non-transitory computer readable medium as recited in claim 1, 
wherein for the screen of the first size, the screen is in landscape mode, and
wherein for the screen of the second size, the screen is in portrait mode, with the screen in landscape mode and the screen in portrait mode having same physical area.
(Previously presented)		A non-transitory computer readable medium as recited in claim 1,
wherein the mobile apparatus includes at least two displays, and
wherein the screen of either the first size or the second size occupies the at least two displays.
(Currently amended)		A non-transitory computer readable medium as recited in claim 5, wherein the executable computer program code comprisesa screen including at least the annotation in the  screen.
(Currently amended)		A non-transitory computer readable medium as recited in claim 5, wherein the executable computer program code comprises:
	computer program code to monitor the user; and
	computer program code to access a section in the materials at least based on the monitor, and to layout a screen including at least the section for the 
(Currently amended)		A non-transitory computer readable medium in a mobile apparatus including at least materials stored therein, the materials comprising at least a text sub at least an illustration sub file including at least an illustration, and at least a logic sub file including executable computer program code, applicable to present to a user via the mobile apparatus, the mobile apparatus including at least a display, the executable computer program code comprising:
	computer program code to layout at least a screen of a first size, with the screen including at least the piece of text and the illustration 
	computer program code to access an annotation to present, with the annotation being related to at least a portion of the materials; and
	computer program code to layout again at least a screen of a second size, with the screen including at least the piece of text, the illustration and the annotation 
(Previously presented)		A non-transitory computer readable medium as recited in claim 25, wherein at least a portion of the annotation was produced by the user.
(Previously presented)		A non-transitory computer readable medium as recited in claim 26, wherein the at least a portion of the annotation produced by the user was entered into the mobile apparatus by the user.
(Previously presented)		A non-transitory computer readable medium as recited in claim 25, wherein at least a portion of the annotation was produced by a person other than the user.
(Previously presented)		A non-transitory computer readable medium as recited in claim 28, wherein the at least a portion of the annotation produced by a person other than the user was wirelessly received by the mobile apparatus.
(Currently amended)	A non-transitory computer readable medium as recited in claim 25, wherein the computer program code to layout at least the screen with the annotation at bottom part of the screen.
(Currently amended)		A non-transitory computer readable medium as recited in claim 25, wherein the computer program code to layout at least the screen with the annotation at left or right side of the screen.
(Currently amended)	A mobile apparatus for a user, comprising:
at least a controller;
at least a display; and
	at least a storage medium to store at least materials comprising at least a text sub file including at least a piece of text, at least an illustration sub file including at least an illustration, and at least a logic sub file including computer program code executable by the at least a controller to result in the mobile apparatus to:
	access at least the piece of text from the text sub file and at least the illustration from the illustration sub file, at least based on the user being monitored;
	layout at least a screen of a first size, with the screen including at least the piece of text and the illustration 
	layout again at least a screen of a second size, with the screen including at least the piece of text and the illustration 
(Currently amended)	A mobile apparatus as recited in claim 32, wherein the computer program code comprises computer program code to layout at least a screen including at least a section in the materials at least the center of the screen.
(Currently amended)	A mobile apparatus as recited in claim 32, wherein the computer program code comprises computer program code to access an annotation related to at least a portion of the materials, and to layout at least a screen including at least the annotation in the 
(Currently amended)	A mobile apparatus as recited in claim 34, wherein the computer program code comprises computer program code to layout the screen with at least the annotation including at least the annotation with materials related to the annotation in the screen.
(Currently amended)	A mobile apparatus as recited in claim 32, 
	wherein the computer program code comprises computer program code to access an annotation related to at least a portion of the materials, and
	wherein the computer program code to layout again at least the screen of the second size, with the screen also includes
(Currently amended)	A mobile apparatus as recited in claim 32, 
	wherein the computer program code comprises computer program code to access an annotation related to at least a portion of the materials, and
	wherein the computer program code to layout again at least the screen of the second size, with the screen also includes 
(Currently amended)	A mobile apparatus as recited in claim 32, 
	wherein the computer program code comprises computer program code to access an annotation related to at least a portion of the materials, and
	wherein the computer program code to layout again at least the screen of the second size, with the screen also includes 
(Previously presented)	A mobile apparatus as recited in claim 32, wherein the computer program code to layout again includes computer program code to change a scale of the illustration at least to fit the piece of text with the illustration into the screen of the second size.
(Previously presented)	A mobile apparatus for a user as recited in claim 32, wherein the storage medium also stores at least computer program code executable by the at least a controller to result in the mobile apparatus monitoring the user.
(Previously presented)	A mobile apparatus for a user as recited in claim 32, 
wherein the mobile apparatus includes at least two displays, and
wherein the screen of either the first size or the second size occupies the at least two displays.
(Previously presented)	A mobile apparatus for a user as recited in claim 32, 
	wherein for the screen of the first size, the screen is in landscape mode, and
	wherein for the screen of the second size, the screen is in portrait mode.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177